DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 2/11/2021, are accepted and appreciated by the examiner. Applicant has amended claims 1-7. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4 and 5 are allowable because the closest prior art (see PTO-892 attached) fails to disclose or render obvious the limitations of “identify a first amplitude that exceeds a first reference value from the first vibration waveform; identify a second amplitude that appears in the second vibration waveform at a same time when the first amplitude appears in the first vibration waveform; divide the first amplitude by the second amplitude to obtain an evaluation value; determine that there is damage to the bearing device when the evaluation value exceeds a second reference value different from the first reference value”. Specifically while the Masaki reference does include a “two-division mode”, the Ogata reference does disclose damping and division, and the Takashi references does mention bearing diagnosis with an FFT, none of these or the other cited references require the relationship between the amplitudes chosen as is now positively claimed. Further Applicant’s inclusion of the limitation “generation of a notification notifying a user that there is damage to the bearing device” has integrated the previously identified abstract idea into the application of bearing diagnosis as required by the October 2019 guidance, and has therefore overcome the previous 101 rejections. 
Dependent claims 2-3 and 6-7 are allowable due to their dependence on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896